 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 6

 7    UNITED STATES OF AMERICA,                    NO: 2:18-CR-227-RMP-JTR

 8                              Plaintiff,
            v.                                     ORDER ACCEPTING GUILTY PLEA
 9

10    DAVID JERRY PAULE,

11                              Defendant.

12

13         On April 8, 2019, Defendant David Jerry Paule, who is in custody of the U.S.

14   Marshal Service, appeared before the Court represented by Senior Litigator Callie G.

15   Steele of the Office of the Federal Public Defender. Special Attorney to the

16   Attorney General Brian A. Fogerty appeared for the Government. Defendant

17   entered a plea of guilty to the Count 1 of the Indictment, ECF No. 1, filed on July

18   31, 2018, charging Defendant with Influencing, Impeding, or Retaliating Against a

19   Federal Official by Threatening, in violation of 18 U.S.C. § 115(a)(1)(B)(1).

20         The Court finds that Defendant’s plea of guilty to the Count 1 of the

21   Indictment is voluntary and not induced by fear, coercion, or ignorance. The Court


     ORDER ACCEPTING GUILTY PLEA ~ 1
 1   further finds that this plea is given with knowledge of the charged crime, the

 2   essential elements of the charged crime, the Government’s evidence of the charged

 3   crime, the consequences of a guilty plea, and that the facts admitted to by Defendant

 4   in open court constitute the essential elements of the charged crime.

 5         Accordingly, IT IS HEREBY ORDERED:

 6         1. Defendant’s plea of guilty is accepted.

 7         2. All pending pretrial motions, if any, are DENIED AS MOOT.

 8         3. All previously set court dates, including the trial date, are STRICKEN.

 9         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

10   this order and provide copies to counsel.

11         DATED April 9, 2019.

12
                                                 s/ Rosanna Malouf Peterson
13                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
14

15

16

17

18

19

20

21


     ORDER ACCEPTING GUILTY PLEA ~ 2
